Ogden, J.
The first assignment of errors in this case is well taken, for several reasons. The indictment is vague and uncertain, and fails to charge any offense against the laws of this State; and the court erred in not sustaining the exceptions to the same.
The indictment was drawn under Article 1870, Paschal’s Digest, and the pleader attempted to charge the defendant with accepting a bribe,* but the indictment wholly fails to make any such charge specifically, and only charges him with offering to receive a bribe. „ This is not an offense punishable as a crime under the law.
Again, in order to constitute the offense attempted to be charged, the gift, advantage, or emolument must be bestowed *295for the purpose of inducing the officer to do a particular act in violation of his duty, or as an inducement to favor, or in some manner aid the person offering the same, or some other person, in a manner forbidden by law. (Paschal’s Digest, Article 1874.) This is necessary in order to constitute the crime of bribery, and it should therefore be alleged distinctly in the indictment. And yet the indictment may he literally true, and yet the very act he is charged with doing may have been directly in accordance with his duty, and even commanded by the law.
And again, Article 1875, Paschal’s Digest, declares that, in order to constitute the crime of bribery, the gift, advantage, or emolument must precede the act, and this should be charged in the indictment; but that instrument alleges most definitely that the defendant was to receive no gift, advantage, or emolument, until some future and indefinite day.
And finally, the indictment fails to show that the defendant did, or could, at any time receive any gift, advantage, or emolument for doing the act with which he is charged. There are other fatal defects in the indictment which need not now be noticed, and 'as the indictment fails to charge any offense punishable under the law, the judgment is reversed and the cause dismissed.
Reversed and dismissed.